Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143339                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143339
                                                                    COA: 300641
                                                                    Kalamazoo CC: 2010-000024-FH
  TED ALLEN ANDERSON,
           Defendant-Appellant.

  ____________________________________/

         By order of September 26, 2011, the application for leave to appeal the June 7,
  2011 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Kolanek (Docket Nos. 142695, 142712) and People v King (Docket No.
  142850). On order of the Court, the cases having been decided on May 31, 2012, 491
  Mich ___ (2012), the application is again considered and, pursuant to MCR 7.302(H)(1),
  in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals
  and we REMAND this case to the Court of Appeals for reconsideration in light of
  Kolanek and King.

        We further ORDER that the stay entered by this Court on August 23, 2011
  remains in effect until completion of this appeal. On motion of a party or on its own
  motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it
  appears that the appeal is not being vigorously prosecuted or if other appropriate grounds
  appear.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           h0716                                                               Clerk